DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
The present application is said to be a CON of Application No. 16/235,318.  Claims 1-28 are pending and subject to examination in this Office action.

Allowable Subject Matter
Subject to overcoming the clarity and double patenting rejections set forth below, claims 19-28 would appear to be allowable.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 9/10/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement has been considered by the Examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1-28 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.

Regarding independent claim 19 (4th limitation), the phrase “a respective panel of the pair of panels” is recited.  Is this respective panel intended to be a second respective panel, or is it the same respective panel previously recited in the claim?
Regarding claim 19 (4th limitation), the term “the respective panel” is recited.  To which previously recited respective panel is this term referring?
Accordingly, the pending claims will be interpreted as best understood.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-18 are rejected under 35 U.S.C. 103 as unpatentable over DE 10 2008 012 144 A1, in view of GB 2 387 210 A.
Regarding independent claim 1, and dependent claims 2-4, as best understood, DE '144 clearly describes a resilient mounting clip for mounting a pair of panels relative to a support structure, the resilient mounting clip comprising: 
a support structure engagement portion (42; Fig. 4) configured to be selectively installed on the support structure;
a plurality of edge extensions operatively coupled to the support structure engagement portion (see e.g., Figs. 2 and 4); 
a panel engagement portion (40) operatively coupled to the support structure engagement portion and configured to receive each panel of the pair of panels; 
wherein the panel engagement portion comprises:
a plurality of outboard panel supports, each outboard panel support extending from a respective edge extension of the plurality of edge extensions and configured to at least partially retain a respective panel of the pair of panels in position with respect to the support structure (see e.g., Figs. 2 and 4); and 
a plurality of panel contact locations, each panel contact location configured to engage at least a portion of a respective longitudinal edge of the respective panel of the pair of panels, wherein each panel contact location is defined by at least one of an edge extension of the plurality of edge extensions and an outboard panel support of the plurality of outboard panel supports (see e.g., Figs. 2 and 4); 

wherein the resilient mounting clip defines a clip plane, wherein each outboard panel support is configured to move along a direction that is at least substantially parallel to a compression axis, which is at least substantially parallel to the clip plane, when the respective edge extension resiliently flexes with respect to the support structure engagement portion (see e.g., Figs. 2 and 4; ¶¶ [0053], [0064]);
wherein each edge extension is configured to transition between a nominal position with respect to the support structure engagement portion and at least one flexed position with respect to the support structure engagement portion, and wherein the resilient mounting clip is configured to resiliently bias each edge extension toward the nominal position when each edge extension is in the flexed position (see e.g., Figs. 2 and 4; ¶¶ [0053], [0064]).
DE '144 does not appear to expressly describe a canted, non-coplanar orientation of its edge extensions.  As evidenced by GB '210, it was old and well-known in the clip art to utilize a canted, non-coplanar orientation of edge extensions to define a desired gap between two different adjoining panels (p. 6, 4th paragraph; Figs. 2 and 3).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize a canted, non-coplanar orientation of the edge extensions to define a desired gap between two different adjoining panels, as taught by GB '210.  Such combination of known prior art elements that merely yields predictable results would have been obvious to one skilled in the art.  KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 415-16.


Regarding claim 5, wherein at least one outboard panel support is configured to contact an exterior joint face of the respective panel when the panel engagement portion receives the respective panel, wherein the exterior joint face faces away from the support structure when the resilient mounting clip is installed on the support structure and when the panel engagement portion receives the respective panel (see e.g., DE '144 Figs. 2 and 4).

Regarding claim 6, wherein the support structure engagement portion includes a connecting member that operatively couples the plurality of edge extensions to one another, wherein each edge extension is configured to resiliently flex with respect to the connecting member (see e.g., DE '144 Figs. 2 and 4).

Regarding claims 7 and 8, wherein each edge extension extends from the connecting member and is directly attached to the connecting member (see e.g., DE '144 Figs. 2 and 4).



Regarding claims 10 and 11, wherein each edge extension extends from a corresponding inboard panel support of the at least one inboard panel support and is directly attached to a corresponding inboard panel support (see e.g., DE '144 Figs. 2 and 4).

Regarding claim 12, wherein each edge extension is configured to resiliently flex with respect to the corresponding inboard panel support (see e.g., DE '144 Figs. 2 and 4; ¶¶ [0053], [0064]).

Regarding claim 13, wherein the support structure engagement portion includes a connecting member that operatively couples the plurality of edge extensions to one another, wherein each edge extension is configured to resiliently flex with respect to the connecting member, and wherein the connecting member includes each inboard panel support (see e.g., DE '144 Figs. 2 and 4).

Regarding claim 14, wherein the support structure engagement portion includes at least one fastener aperture configured to receive a fastener to operatively couple the resilient mounting clip to the support structure, and wherein each fastener aperture extends along a direction that is at least substantially perpendicular to the clip plane (see e.g., DE '144 Figs. 2 and 4).



Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).

Claims 1-28 are rejected on the ground of nonstatutory obviousness-type double patenting as unpatentable over claims 1-31 of U.S. Patent No. 10,801,537.
Although the conflicting claims are not identical, they are not patentably distinct from each other because all of the structural elements in the rejected claims are present in the noted claims of the '537 patent or they are obvious variants.

Conclusion
The prior art made of record and not relied upon is considered pertinent to Applicant’s disclosure: Refer to the attached Form PTO-892.
Authorization for Email Communication – In the event Applicant wishes to communicate with the Examiner via electronic mail, written authorization should be provided in Applicant’s next response.  See MPEP § 502.03.  The following is a sample authorization form which may be used by Applicant:
Recognizing that Internet communications are not secure, we hereby authorize the USPTO to communicate with any authorized representative concerning any subject matter of this application by electronic mail.  We understand that a copy of these communications will be made of record in the application file.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RODNEY MINTZ whose telephone number is (571)270-7327.  The examiner can normally be reached on M-Th 0730 - 1630 EDT.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Mattei can be reached on 571-270-3238.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/RODNEY MINTZ/Primary Examiner, Art Unit 3635